Citation Nr: 1027804	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-16 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2007 issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In December 2009, the Veteran and his wife testified before the 
undersigned Veterans Law Judge during a Travel Board hearing, 
which was held at the RO.  A transcript of that hearing has been 
associated with the claims file.  

As will be discussed below, the medical evidence of record 
suggests, and the Veteran has claimed, that the Veteran is no 
longer able to work due to his PTSD.  In Rice v. Shinseki, 22 
Vet. App. 447 (2009), the United States Court of Appeals for 
Veterans' Claims (Court) held that a TDIU claim is part of an 
increased disability rating claim when such claim is raised by 
the record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the rating assigned for a disability, the claim for 
TDIU will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  As such, the issues before 
the Board are as set forth above. 


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's PTSD has 
resulted in occupational and social impairment with deficiencies 
in most areas. 

2.  The Veteran's PTSD prevents him from engaging in 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
With respect to the claim for a TDIU rating, as the Board is 
granting the benefit, there is no need to discuss whether the 
duty to notify or assist has been fulfilled.

With respect to the claim for a higher rating for PTSD, the 
notification obligation in this case was accomplished by way of 
August 2005 and September 2007 letters from the RO to the 
Veteran.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the RO has also provided assistance to the Veteran 
as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.  The 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and have not argued that any 
error or deficiency in the accomplishment of the duty to notify 
and duty to assist has prejudiced him in the adjudication of his 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  


Legal Criteria for Initial Increased Disability Ratings

The Veteran was initially granted service connection for PTSD in 
June 2007 and was assigned a 50 percent disability rating under 
Diagnostic Code 9411, effective July 19, 2005, the day his claim 
was received.  The Veteran disagrees with this assignment and 
contends that a higher rating is warranted. 

Disability ratings are based on the average impairment of earning 
capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  An evaluation of the level of disability present 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  38 C.F.R. § 
4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim-a practice known as "staged rating."  In this regard, 
in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings" are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Id. at 510. 

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the 
claimant.  Id.  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the instant claims.

PTSD

In the present case, the Veteran's service-connected PTSD is 
currently rated as 50 percent disabling pursuant to the criteria 
set forth in Diagnostic Code 9411.  Under Diagnostic Code 9411, a 
50 percent disability rating is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  38 C.F.R. § 
4.130.

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  38 C.F.R. § 4.130.

In evaluating psychiatric disabilities, the Board has adopted the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
American Psychiatric Association (DMS-IV).  That manual includes 
a Global Assessment of Functioning (GAF) scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV).   

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

A score of 51-60 indicates moderate symptoms (e.g., flat affect 
and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers).  

A score of 61 to 70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally functioning 
pretty well with some meaningful interpersonal relationships.  
See Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 1994. 

Turning the merits of the claim, the claims file reflects that 
the Veteran sought treatment for his psychiatric symptoms at a VA 
medical facility.  An August 2006 VA social work mental health 
record shows that the Veteran was appropriately groomed, 
displayed little emotion,  and expressed no current suicidal or 
homicidal ideations.  He reported having a lack of motivation and 
a lack of interest in family.  A September 2006 VA psychiatry 
record shows that the Veteran was frequently tearful, lacked 
motivation, and had increased feelings of guilt with regards to 
his military experiences.  On the mental examination, the 
examiner found the Veteran to been appropriate in appearance, 
cooperative, and oriented in all spheres.  Thought processes were 
goal directed and logical.  Judgment and insight were poor to 
fair.  Memory and concentration were intact and fair.  A GAF 
score of 50 was reported.  

Subsequent VA treatment records reflect continued treatment for 
symptoms associated with PTSD.  In a September 2006 social work 
mental health note, the Veteran was noted to have a depressed 
mood and tired affect.  Although he presented no suicidal or 
homicidal ideations, he stated that he could go to sleep and not 
worry if he did not wake up.  VA treatment records dated in 
October 2006 and November 2006 document the Veteran's continuing 
report of psychiatric symptoms.  The GAF scores for this time 
period were reported as 51.  

Associated with the claims file is a December 2006 VA Consult-
PTSD record, which illustrates that the Veteran underwent 
psychological testing.  On the mental status examination, the 
Veteran's mood was described as mixed anxious-depressed, with 
congruent affect.  The Veteran's thoughts were logical, goal-
directed, and without evidence of any thought disorder or 
delusion.  There were no current suicidal or homicidal ideations 
or hallucinations.  Following the assessment, the diagnosis, in 
part, was PTSD.  In addition, the clinical evaluation revealed 
the presence of a significant depressive component to the 
Veteran's PTSD; the examiner determined that the depression was 
more likely than not secondary to posttraumatic re-experiencing 
and avoidance symptoms, along with significant feelings of self-
blame, guilt, and shame, which were compounded by the social and 
occupational impairment associated with his PTSD for the past 
five years.  The Veteran's GAF score was reported as 51.  

The Veteran underwent a VA PTSD examination in June 2007.  His 
psychiatric symptomatology was noted to include:  increased 
sleeplessness; irritability; numbness; recurrent dreams; 
flashbacks; and intrusive thoughts of traumatic events.  The 
Veteran reported that he had been divorced twice and that he was 
currently living with his girlfriend.  He indicated that he had a 
good relationship with his girlfriend and his children.  He 
reported that he had been unemployed for approximately two years.  
The Veteran also stated that he had lost interest and motivation 
in his marketing research business, of which he was a part owner.  

The mental status examination revealed that the Veteran was neat 
in appearance and well groomed.  He was cooperative, alert, and 
oriented.  The examiner noted that the Veteran became emotional 
and tearful during the examination.  The Veteran essentially 
reported that he continued to see the face of his friend who died 
during his service in Vietnam, and that he felt much guilt and 
remorse concerning his death.  There was no evidence of acute 
psychotic symptoms, delusions or paranoia.  It was noted that the 
Veteran was attending residential treatment sessions for his 
PTSD.  He denied having any suicidal ideations or homicidal 
thoughts.  Cognitive functions were found to be within normal 
limits.  His insight and judgment were adequate and his impulse 
control was fair.  The diagnosis was PTSD, chronic and severe, 
and major depressive disorder, moderate and recurrent, with no 
psychotic symptoms secondary to PTSD.  The GAF was reported as 
50-53.  The examiner remarked that the Veteran had serious 
impairments in the areas of social and industrial functioning.  
He further stated that the Veteran's PTSD symptoms prevented him 
from functioning adequately and effectively in work settings, 
given his type of work, and that the Veteran remained socially 
isolative and withdrawn, with significant hyperviligance, 
intrusive thoughts, and nightmares of his military experiences.  

VA treatment records dated from February 2007 to April 2008 
reflect continued treatment for psychiatric symptoms associated 
with PTSD.  The GAF scores reported during this time period 
ranged from 49 to 53.  These records reflect that the Veteran 
began an inpatient VA PTSD program in April 2007 and again in 
January 2008.  

The Veteran underwent an additional VA PTSD examination in May 
2008.  During the examination, the Veteran's non-PTSD psychiatric 
symptomatology were noted to include daily symptoms of a 
depressed mood; diminished pleasure in activities; low energy and 
motivation; diminished self esteem; and feelings of 
worthlessness.  The Veteran indicated that he had mild suicidal 
ideations on a monthly basis, but without any current intent or 
plan.  He described his feelings regarding his divorce in 2007 
and difficulty with his relationship with his son.  He stated 
that he had no interest in interacting with people and that he no 
longer talked to his friends.  

On the psychological examination, the Veteran was found to be 
appropriately dressed and unshaven.  His speech was clear and 
coherent and he was cooperative.  His thought process and thought 
content were unremarkable.  The Veteran did not exhibit 
inappropriate behaviors and he did not report any obsessive or 
ritualistic behaviors.  The examiner noted that he did not have 
panic attacks, suicidal thoughts, or homicidal thoughts.  His 
impulse control was found to be good and there were no episodes 
of violence reported.  The examiner noted that the Veteran was 
able to maintain minimum personal hygiene.  His recent memory was 
mildly impaired.  His PTSD symptoms were noted to include the 
following:  recurrent and intrusive thoughts; efforts to avoid 
thoughts associated with trauma; markedly diminished interest or 
participation in significant activities; restricted range of 
affect; sleep disturbances; hyperviligance, difficulty 
concentrating; exaggerated startle response; feelings of 
detachment; and irritability or outbursts of anger.  

Following the clinical examination, the relevant diagnosis was 
moderate major depressive disorder and PTSD.  He stated that the 
Veteran's current impairments in functioning were caused by a 
combination of symptoms of PTSD and major depressive disorder.  
The examiner went on to conclude that the Veteran's depression 
was a separate, primary diagnosis and not secondary to his PTSD; 
he indicated that the Veteran's depression appeared to be related 
primarily to his divorce.  He stated that the Veteran's symptoms 
of depression were independently responsible for a significant 
portion of his current impairment in psychosocial adjustment.  
His GAF score was reported to be 53.  The examiner stated that 
the Veteran's major depressive disorder accounted for roughly 80 
percent of his GAF score, with his PTSD accounting for 20 
percent.  The examiner further stated that if separate GAF scores 
were given, his PTSD would receive a score of 60 and his 
depression would receive a score of 50.  The examiner concluded 
that the Veteran's depression was significantly debilitating and 
that his PTSD symptoms appeared to be considerably less 
debilitating.  

In support of his claim for an increased disability rating, the 
Veteran submitted a December 2009 letter from his treating VA 
psychologist.  The psychologist indicated that the Veteran was 
followed for outpatient treatment for his PTSD as well as a 
secondary depressive disorder.  It was the psychologist's opinion 
that the persistency and severity of the Veteran's symptoms 
exceed "reduced reliability" and instead resulted in severe, 
persistent and pervasive disturbances in mood and motivation.  He 
noted that the Veteran completed inpatient treatment for his PTSD 
on two occasions and that he had near continuous depression, 
secondary to his PTSD, which was being treated with 
antidepressants.  The psychologist stated that the Veteran's 
medication regime, periods of inpatient treatment, and ongoing 
psychotherapy supported the conclusion that his symptoms were 
more consistent with VA language of "deficiencies in most 
areas."  He stated that the Veteran's disorders resulted in 
severe, persistent, and pervasive disturbances in mood and 
motivation.  It was the psychologist's clinical opinion that the 
Veteran's symptoms and extent of functional impairment more 
clearly approximated the criteria for a 70 percent disability 
rating.

During the Travel Board hearing, the Veteran and his wife 
testified as to his current symptomatology.  The Veteran 
testified that he continues to have intrusive thoughts and that 
he tries to stay away from people.  He stated that he had one 
close friend.  He expressed that he does not trust himself around 
firearms and that he is hyperviligant.  His wife essentially 
testified that the Veteran has increased anger, is too emotional, 
will punch walls when angry, and will "just run off" without 
communicating to anyone. 

Based on the foregoing, the Board finds that resolving all 
reasonable doubt in the Veteran's favor, an increased disability 
rating is warranted.  While the Veteran does not have all of the 
symptomatology consistent with a 70 percent disability rating, 
the Board finds that overall the Veteran's disability picture 
more nearly approximates that which allows for a 70 percent 
disability rating.  38 C.F.R. §§ 4.7, 4.21. 

Overall, the evidence of record shows that the Veteran 
experiences social impairment with deficiencies in most areas.  
The Veteran's own testimony and the medical evidence of record 
demonstrates that his PTSD has been characterized by continuous 
depression, passive suicidal ideations, guilt, sleep 
difficulties, flashbacks, irritability, violent outbursts, social 
isolation and detachment, and difficulty adapting to stressful 
situations.  During the December 2009 Travel Board hearing, the 
Veteran's wife testified that he had violent outbursts and would 
"run off" without communicating, which is indicative of 
difficulty adapting to stressful situations and impaired impulse 
control.  Indeed, the May 2007 VA PTSD examination report shows 
that the Veteran's impulse control was fair.  While the Veteran 
has not demonstrated an inability to establish and maintain 
effective relationships, he has only maintained relationships 
with a few family members and one friend, and prefers to isolate 
himself from others.  

Similarly, the evidence of record supports a finding of 
occupational impairments to warrant the next-higher disability 
rating.  The evidence of record shows that the Veteran has not 
worked in a number of years, as he has experienced significantly 
decreased motivation and interest in his business.  In this 
regard, the May 2007 VA examiner concluded that the Veteran had 
serious impairments in social and industrial functioning and that 
his PTSD symptoms prevent him from functioning adequately and 
effectively in work settings, given his type of work.  Moreover, 
the Veteran's GAF scores have ranged from 49 to 60 during the 
pendency of this appeal, which is indicative of serious symptoms 
and a serious impairment in social and occupational functioning.  
This is further supported by the May 2008 VA examiner conclusion 
that the Veteran's psychiatric symptoms were significantly 
debilitating and his treating VA psychologist's opinion that the 
Veteran's disorders have caused severe, persistent, and pervasive 
disturbances in his mood and motivation.  Given the Veteran's 
current symptomatology, and resolving all doubt in his favor, a 
70 percent disability rating is warranted for the Veteran's PTSD.

In making this determination, the Board recognizes that the Court 
has held that when a claimant has both service-connected and non-
service-connected disabilities, the Board must attempt to discern 
the effects of each disability and, where such distinction is not 
possible, attribute such effects to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
In this case, conflicting medical evidence exists regarding 
whether the Veteran's major depressive disorder is secondary to 
his PTSD or whether it is a separate diagnosis.  In this regard, 
the Board recognizes the May 2008 VA examiner's opinion that the 
Veteran's major depressive disorder is a separate diagnosis that 
is not secondary to his PTSD, and it is instead primarily related 
to his divorce.  However, the Board also finds probative the 
December 2006 VA consult physician's opinion, the June 2007 VA 
PTSD examiner's diagnosis and the Veteran's treating VA 
psychologist's opinion essentially that the Veteran's major 
depressive disorder is secondary to his PTSD. These opinions are 
probative, as they are definitive and are based on a clinical 
assessment of the Veteran, as well a review of the Veteran's 
claims file and medical history.  Accordingly, the opinions are 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims files and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).  

Essentially the Board finds that the medical evidence of record 
is in relative equipoise as to the matter of whether the 
Veteran's PTSD is also manifested by depression and thus, whether 
his depression symptomatology is caused his PTSD.  As noted 
above, there are contradictory opinions on this issue, but the 
Board finds that they are of equally probative value as they were 
provided by specialists and were based on a clinical evaluation 
of the Veteran and his medical history.  The evidence in this 
case is so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA regulations.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Since the symptoms 
as identified and discussed above have been attributed to the 
Veteran's PTSD, a 70 percent disability rating is warranted.

The Board further finds, however, that the preponderance of the 
evidence is against a finding that the Veteran's PTSD is 
productive of total occupational and social impairment due to 
such systems as outline in the diagnostic code.  The medical 
evidence affirmatively shows that he does not suffer from gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, exhibit grossly inappropriate 
behavior or an intermittent inability to perform activities of 
daily living.  The medical evidence also reflects that he is not 
disoriented to time or place and does not have memory loss for 
names of close relatives, own occupation or own name.  As such, 
the criteria for a 100 schedular evaluation have not been met.

Accordingly, the Board finds that overall disability picture most 
closely approximates the criteria for a 70 percent disability 
rating.  As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since service 
connection was made effective (i.e., different percentage ratings 
for different periods of time).  Fenderson, 12 Vet. App. at 119.  
However, there appears to be no identifiable period of time since 
the effective date of service connection, during which the PTSD 
symptomatology warranted a staged rating. 

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).  The Board has 
also considered whether this case should be referred to the 
Director of the VA Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(a).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  Third, 
if the rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto related 
factors such as marked interference with employment or frequent 
periods of hospitalization, then the case must be referred to the 
Under Secretary for Benefits or the Director of the C&P Service 
to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

Here, there is no showing that the Veteran's PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than 70 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
schedular rating under diagnostic code 9411 and the regulations 
pertaining to the assignment of a total rating based on 
individual unemployability is adequate to compensate the Veteran 
for industrial impairment caused by the service-connected PTSD.  
Therefore, referral for consideration of an extraschedular rating 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

TDIU

In a recent precedent decision, Rice v. Shinseki, 22 Vet. App. 
447 (2009), it was held that a claim for a TDIU is part and 
parcel of an increased rating claim when the issue of 
unemployability is raised by the record.  In this case, the 
claims file reflects that the Veteran previously filed a claim 
for TDIU benefits.  The Board also notes that the Veteran has 
consistently reported that he is unemployable due to his PTSD.  
Moreover, the medical evidence of record indicates significant 
impairments in the Veteran's employability related to his 
disability.  Therefore, pursuant to Rice, the Board is assuming 
jurisdiction over the TDIU claim, since the issue of 
unemployability is raised by the record.

Total disability ratings for compensation may be assigned where 
the schedular rating for service-connected disability or 
disabilities is less than 100 percent, when it is found that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. §§ 
3.340, 3.341.

According to 38 C.F.R. § 4.16, total disability ratings for 
compensation may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  Also, 
in Faust v. West, 13 Vet. App. 342 (2000), "substantially 
gainful employment" was defined as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court, citing Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted the 
following standard:

It is clear that the claimant need not be a total 
"basket case" before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within the 
physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  That is, a Veteran may be considered 
as unemployable upon termination of employment that was provided 
on account of disability or in which special consideration was 
given on account of the same.  See 38 C.F.R. § 4.18.

The Board notes 38 C.F.R. § 4.16(b) provides that it is the 
established policy of VA that all Veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.

Here, the Veteran's PTSD rating of 70 percent is less than a 
total rating, but above the 60 percent rating needed to meet 
schedular criteria for TDIU.  Therefore, he meets the schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a).

The record reflects that the Veteran is currently 58-years-old 
and that he has an Associate's degree in business.  

VA medical treatment records, dated collective from August 2006 
to August 2008, illustrate that the Veteran has undergone 
treatment for his psychiatric symptomatology.  Overall, the 
treatment records dated throughout this time period reflect that 
the Veteran's psychiatric diagnoses were manifested by:  
decreased motivation and interest; passive suicidal ideations; 
intrusive thought; flash backs; sleep difficulties; impairments 
in insight and judgment; feelings of guilt; disturbances of mood; 
and difficulties with concentration and memory.  In addition, the 
records show that the Veteran received inpatient treatment for 
symptoms associated with his PTSD beginning in April 2007 and 
again in January 2008.  

In June 2007, the Veteran underwent a VA PTSD examination, during 
which he reported that he had been unemployed for the previous 
two years.  The Veteran stated that he last worked in July 2005 
and that he was part owner in a marketing research company.  He 
stated that he used to be actively involved with the business, 
but he had lost interest and motivation.  He stated that he had 
slowly and progressively become less involved in the business 
since 1999 and that he was hardly making any money.  During the 
mental status examination, the Veteran was noted to have an 
anxious and depressed mood, fair impulse control, and adequate 
judgment and insight.  The examination was negative for suicidal 
ideations, acute psychotic symptoms, or impairments in cognitive 
functioning.  The Veteran was diagnosed with PTSD and major 
depressive disorder, secondary to PTSD.  The VA examiner opined 
that the Veteran had significant and serious impairments in the 
areas of social and industrial function.  He further concluded 
that the Veteran's PTSD symptoms prevented him from functioning 
adequately and effectively in work settings, especially 
considering the Veteran's line of work.  

Associated with the claims file is the Veteran's Application for 
Increased Compensation Based on Unemployability.  The application 
reflects that the Veteran previously worked as a general manager 
for an automotive dealership until 1999 and that he subsequently 
worked in sales for his own business until 2003.  He indicated 
that he was self-employed as an automobile purchaser/contractor 
from June 2005 to November 2005.

In December 2007, the RO obtained a Request for Employment 
Information in Connection with Claim for Disability Benefits (VA 
Form 21-4192) from the Veteran's former employer, L.T.  The 
former employer indicated that the Veteran previously worked as 
an used car sales manager from February 2003 until June 2005.  
The form reflects that the Veteran was discharged from this 
employment.  

The Veteran's business partner submitted an Employment 
Information in Connection with Claim for Disability Benefits (VA 
Form 21-4192), dated in December 2007, with regards to the 
Veteran's marketing research business.  The business partner 
indicated that while the Veteran was part owner of the company, 
no work had been performed and no benefits or salary had been 
paid.  She stated that the Veteran was not actively working or 
receiving compensation.  

In May 2008, the Veteran underwent a VA PTSD examination, at 
which time he was noted to be unemployed.  The examiner noted 
that the Veteran was a business owner in the area of market 
research.  The Veteran essentially reported that he was 
unemployed because he had decreased interest and motivation, 
along with difficulty concentrating.  Following a clinical 
evaluation, the Veteran was diagnosed with major depressive 
disorder and PTSD.  The examiner stated that although the 
Veteran's performance on examination indicated a diagnosis of 
fairly severe PTSD and moderate to severe major depressive 
disorder, there was no objective documentation of the Veteran's 
reported occupational impairment.  Therefore, he stated that the 
basis for conclusions of the Veteran's unemployability was 
limited to the Veteran's self-report of psychiatric symptoms and 
their affect on his occupational functioning.  The examiner 
concluded that the Veteran's depression was significantly 
debilitating, but not so much as to cause unemployability.  He 
stated that the Veteran's PTSD symptoms were less debilitating.  
The examiner determined that based on the examination results, 
the Veteran had the capacity to work, at least part-time.

Associated with the claims file is a December 2009 letter from 
the Veteran's treating VA psychologist.  The psychologist 
indicated that the Veteran had been followed for PTSD and a 
depressive disorder, secondary to his PTSD.  He stated that the 
Veteran's disorders resulted in severe, persistent, and pervasive 
disturbances in mood and motivation.  Essentially, it was the 
psychologist's opinion that the Veteran's symptoms and extent of 
functional impairment rendered him unemployable.  

Based on a review of the relevant evidence relating to the 
service-connected disability discussed above, and affording the 
Veteran the benefit of the doubt, the Board finds that the 
competent medical evidence of record supports that the Veteran is 
precluded from engaging in substantially gainful employment as a 
result of his service-connected PTSD.  The evidence of record 
indicates that the Veteran is part owner of a marketing research 
business, but that he has not worked since 2005.  As discussed in 
detail above, and as determined by the June 2006 VA examiner, the 
Veteran's PTSD disability has resulted in serious and significant 
impairments in social and occupational functioning, as it is 
manifested by such symptoms as depression, lack of motivation, 
disturbances of mood, and social isolation.  In this regard, the 
Board finds probative the June 2007 VA examiner's opinion that 
the Veteran's PTSD symptoms prevent him from functioning 
adequately and effectively in work settings, especially 
considering the Veteran's line of work. Similarly, the Veteran's 
treating VA psychologist opined that the Veteran's psychiatric 
symptoms render him unemployable.  The Board finds both of these 
opinions to be probative on this issue, as they are definitive 
and are based on a clinical evaluation of the Veteran.  
Accordingly, the opinions are found to carry significant weight.  
Again, the Board notes that the factors taken into consideration 
when assessing the probative value of a medical opinion are the 
physician's access to the claims files and the thoroughness and 
detail of the opinion.  See Prejean, 13 Vet. App. at 448-49.

The Board recognizes the May 2008 VA examiner's opinion that the 
Veteran has the capacity to work, at least part-time.  In this 
regard, the Board notes that while the conclusions of a physician 
are medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the 
Board is free to assess medical evidence and is not compelled to 
accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  Here, there is no indication in the evidence of 
record that the Veteran is able to earn a "living wage."  See 
Moore, 1 Vet. App. 356.  As noted above, the ability to work 
sporadically or obtain marginal employment is not substantially 
gainful employment.  See Id. at 358.

The term "unemployability," as used in VA regulations governing 
total disability ratings, is synonymous with an inability to 
secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The critical 
issue is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that permits 
the individual to earn a "living wage").  See Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  In this case, the evidence 
reflects that the Veteran's PTSD symptomatology and 
manifestations, in and of themselves, present significant 
obstacles with respect to the Veteran's employability, 
essentially rendering him unemployable as defined for VA 
purposes.  

There can be no doubt that further inquiry could be undertaken 
with a view towards development of the claim.  However, under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

In summary, because the Veteran meets the schedular criteria for 
a TDIU, and because it appears that his service-connected PTSD 
precludes him from securing or maintaining substantially gainful 
employment, the criteria for entitlement to a TDIU have been met.  
Accordingly, the TDIU claim is granted.


ORDER


Subject to the law and regulations governing payment of monetary 
benefits, an initial 70 percent rating for PTSD is granted.

A total disability rating based on individual unemployability is 
granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


